                                             1   Robert A. Julian (SBN 88469)
                                                 Cecily A. Dumas (SBN 111449)
                                             2   BAKER & HOSTETLER LLP
                                                 600 Montgomery Street, Suite 3100
                                             3   San Francisco, CA 94111-2806
                                                 Telephone:     415-659-2900
                                             4   Facsimile:     415-659-2601
                                                 Email: rjulian@bakerlaw.com
                                             5   Email: cdumas@bakerlaw.com
                                             6   Eric E. Sagerman (SBN 155496)
                                                 David J. Richardson (SBN 168592)
                                             7   Lauren T. Attard (SBN 320898)
                                                 BAKER & HOSTETLER LLP
                                             8   11601 Wilshire Blvd., Suite 1400
                                                 Los Angeles, CA 90025-0509
                                             9   Telephone: 310.820.8800
                                                 Facsimile: 310.820.8859
                                            10   Email: esagerman@bakerlaw.com
                                                 Email: drichardson@bakerlaw.com
                                            11   Email: lattard@bakerlaw.com
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW




                                                 Counsel to the Official Committee of Tort Claimants
                           SAN FRANCISCO




                                            13                            UNITED STATES BANKRUPTCY COURT
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                            14                                 SAN FRANCISCO DIVISION
                                            15   In re:                                         Bankruptcy Case
                                                                                                No. 19-30088 (DM)
                                            16   PG&E CORPORATION
                                                                                                Chapter 11 (Lead Case)
                                            17            -and-                                 (Jointly Administered)
                                            18   PACIFIC GAS AND ELECTRIC                       ADDITIONAL RESPONSE OF OFFICIAL
                                                 COMPANY,                                       COMMITTEE OF TORT CLAIMANTS TO
                                            19                       Debtors.                   DEBTORS’ RESTATED RESTRUCTURING
                                            20   □ Affects PG&E Corporation                     SUPPORT AND SETTLEMENT
                                                                                                AGREEMENT WITH THE CONSENTING
                                            21   □ Affects Pacific Gas and Electric             SUBROGATION CLAIMHOLDERS [DKT
                                                                                                NO. 4554-1]
                                            22   Company
                                                                                                Date:    December 4, 2019
                                            23   ■ Affects both Debtors                         Time:    10:00 a.m. (Pacific Time)
                                                                                                Place:   United States Bankruptcy Court
                                            24   *All papers shall be filed in the Lead Case,            Courtroom 17, 16th Floor
                                                 No. 19-30088 (DM)                                       San Francisco, CA 94102
                                            25

                                            26

                                            27

                                            28


                                           Case: 19-30088         Doc# 4955   Filed: 12/03/19   Entered: 12/03/19 12:18:12     Page 1 of
                                                                                           6
                                             1           The Official Committee of Tort Claimants (“TCC”) respectfully files this additional
                                             2   response to the Restated Restructuring Support Agreement (the “Settlement”) [Dkt. No. 4554-1]
                                             3   filed by PG&E Corporation and Pacific Gas & Electric Company (“PG&E” and collectively, the
                                             4   “Debtors”), and the Ad Hoc Group of Subrogation Claim Holders (“Subrogation Claimants”),
                                             5   the Court’s Tentative Considerations [Dkt. No. 4872] and the responsive Statement of the
                                             6   Subrogation Claimants [Dkt. No. 4921].            In support of this response, the TCC is filing
                                             7   contemporaneously herewith the Declaration of Xavier Oustalniol (the “Oustalniol Decl.”).
                                             8           This response addresses two of the Court’s tentative considerations: First, the Court stated
                                             9   that it would consider subordination of Subrogation Claims on a claim-by-claim basis. Second, the
                                            10   Court stated that an insured victim’s release of the insurer of made whole claims as a condition of
                                            11   receiving a settlement payment from the trust is legal, because the insured has a choice of
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW




                                                 consenting to the release or trying his or her claims to judgment (along with the 70,000 other victim
                           SAN FRANCISCO




                                            13   trials that would take place over a 10-12 year period of time, if each victim takes this Court up on
                                            14   its solution of trying all claims to preserve the rights against the insurers.)
                                            15           In response, the Subrogation Claimants filed a “Solution” that says that the insured victims
                                            16   “can assert made whole claims on a claim-by-claim basis, except to the extent such individuals
                                            17   voluntarily agree to settle their claims and execute a release.” In other words, the Subrogation
                                            18   Claimants’ “Solution” is that this Court will enter a judgment subordinating Subrogation Claims
                                            19   on a claim-by-claim basis in the pending adversary proceeding or at confirmation, and when the
                                            20   victims accept their settlements years later from the resolution trust, they will voluntarily consent
                                            21   to execute releases which would retroactively, years later, undo the subordination judgment entered
                                            22   in the adversary proceeding or at plan confirmation.
                                            23           This response explains why such a “consensual release” is illegal in the Ninth Circuit, and
                                            24   analyzes the billions of dollars involved in this dispute, which the Subrogation Claimants argue
                                            25   could be reversed retroactively years later in trust administration.
                                            26           Releases
                                            27           To be clear, there are two distinct releases at issue: (i) an “opt-in” release on the ballot that
                                            28   would release all claims held by fire victims against insurers/subrogation claimholders if it is

                                                                                                   -1-
                                           Case: 19-30088      Doc# 4955       Filed: 12/03/19     Entered: 12/03/19 12:18:12          Page 2 of
                                                                                            6
                                             1   checked; and (ii) a second release, only of made whole rights, before any fire victim can receive
                                             2   payment from the estate under any settlement. Ninth Circuit case law is clear that a bankruptcy
                                             3   court lacks jurisdiction to approve the latter, and may lack jurisdiction to approve the former.
                                             4           In Underhill v. Royal, 769 F.2d 1426, 1432 (9th Cir. 1985), the Ninth Circuit held that,
                                             5   under Bankruptcy Code section 524(e), a bankruptcy court lacks jurisdiction to approve a plan that
                                             6   contains a release between two non-debtor parties, and a creditor’s consent to the release, as a
                                             7   condition of receiving a payment under the plan, does not cure the court’s lack of jurisdiction.
                                             8   In Underhill, the plan released creditors’ securities claims against non-debtor insiders. Id. at 1431-
                                             9   32. The bankruptcy court approved the plan over the creditors’ objection that the court lacked
                                            10   jurisdiction to approve a plan that contained a release between non-debtor parties. On appeal to the
                                            11   Ninth Circuit, the debtor argued that the infirmity in the plan release was cured because the creditors
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW




                                                 had consented to the release by accepting payment under the plan. The Ninth Circuit held that the
                           SAN FRANCISCO




                                            13   creditor’s consent to the release by accepting a payment under the plan did not cure the court’s lack
                                            14   of jurisdiction:
                                            15           When a bankruptcy court discharges the debtor, it does so by operation of the
                                                         bankruptcy laws, not by consent of the creditors. . . .
                                            16
                                                         Consequently, “the payment which effects a discharge is not consideration for any
                                            17           promise by the creditors, much less for one to release non-party obligors.” . . .
                                            18           The bankruptcy court “has no power to discharge the liabilities of a bankrupt’s
                                                         guarantors.”
                                            19
                                            20   769 F.2d at 1432 (emphasis added) citing Union Carbide Corp. v. Newboles, 686 F.2d 593, 595
                                            21   (7th Cir. 1982) (per curiam).
                                            22           The Ninth Circuit cited the Seventh Circuit’s decision in Union Carbide, which struck down
                                            23   a consent mechanism in a settlement arrangement that is similar to PG&E’s settlement release in
                                            24   this case:
                                            25           Acceptance and confirmation of this Arrangement shall constitute a full settlement,
                                                         satisfaction and discharge of all claims, demands, actions, causes of action or
                                            26           otherwise against not only the Debtor, but also against any other persons or entities
                                                         who have entered into guaranty or indemnity agreements with unsecured creditors
                                            27           or who have endorsed commercial paper for the benefit of the Debtor.

                                            28   686 F.2d at 594.

                                                                                                  -2-
                                           Case: 19-30088      Doc# 4955      Filed: 12/03/19     Entered: 12/03/19 12:18:12         Page 3 of
                                                                                           6
                                             1          With respect to the idea that creditors, like the victims here, have a “choice” to consent to
                                             2   the release, the Seventh Circuit provided this analysis, which seems appropriate for this PG&E
                                             3   case also:
                                             4          A creditor’s approval of the plan cannot be deemed an act of assent having
                                                        significance beyond the confines of the bankruptcy proceedings, simply because
                                             5          the gamesmanship importuned from state contract law into the bankruptcy
                                                        proceedings would be intolerable.
                                             6

                                             7          In summary, in three separate decisions the Ninth Circuit has held that this rule is
                                             8   “jurisdictional,” and that a bankruptcy court’s inability to approve a third-party release in a plan is
                                             9   not a matter of a creditor’s consent or choice, but of the court’s lack of authority to approve a non-
                                            10   debtor release. See In re Lowenschuss, 67 F.3d 1394, 1401-02 (9th Cir. 1995) (holding that the
                                            11   bankruptcy court “lacks the power” to discharge liabilities of non-debtors); American Hardwoods,
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW




                                                 Inc. v. Deutsche Credit Corp. (In re American Hardwoods, Inc.), 885 F.2d 621, 626 (9th Cir. 1989)
                           SAN FRANCISCO




                                            13   (“no power”); Underhill v. Royal, 769 F.2d 1426, 1432 (9th Cir. 1985) (“no power”).
                                            14          This issue is an important one that involves billions of dollars of recoveries for the victims,
                                            15   as we will explain in the next section. See, e.g., Order on Applicability of Inverse Condemnation;
                                            16   Rule 54(b) Certification, at 3 [Dkt No. 4949] (“this issue determines Debtors’ liability for billions
                                            17   of dollars and shapes the outline of a Chapter 11 plan and this case in general.”). Accordingly, if
                                            18   this Court concludes the Court has the power to approve a plan term that creates a release between
                                            19   non-debtor parties, the insured victims and their insurers, the TCC requests that the Court certify
                                            20   that decision to the Ninth Circuit now so the victims do not need to delay their settlements with the
                                            21   Resolution Trust until the dispute is resolved.
                                            22          Both the settlement release, and the opt-in ballot release, are also both unfair because they
                                            23   are not mutual: the insurers have a claim against the insureds for recovery of payments made by
                                            24   PG&E to the insureds, and the insureds have claims against the insurers under the made whole rule,
                                            25   among other claims. Any fair release would be mutual. But the plan and RSA settlement set up
                                            26   two separate one-sided releases—one in the ballot, and one in any settlement for payment—which
                                            27   subjects the victims to more uncertainty and financial impairment, here from the very insurers who
                                            28   are supposed to put the insured victims’ rights first. The one-sided aspect of both releases renders

                                                                                                   -3-
                                           Case: 19-30088     Doc# 4955       Filed: 12/03/19      Entered: 12/03/19 12:18:12        Page 4 of
                                                                                           6
                                             1   them unfair by definition, and unworthy of the imprimatur of this Honorable Court. Moreover, no
                                             2   release should be permitted to release open insurance claims, ongoing coverage disputes, or any
                                             3   claims that are not related to the Debtors’ liability to insureds.
                                             4          Made Whole
                                             5          The TCC’s financial consultants have begun reviewing the attachments recently filed by
                                             6   each Subrogation Claimant to its proof of claim, as well as files prepared by the Debtors’ experts
                                             7   that were recently made available. This analysis is ongoing and is not complete. See Oustalniol
                                             8   Decl. at ¶¶ 8-10. Pursuant to the Wildfire Subrogation Claimant Proof of Claim Form, which is
                                             9   Exhibit A-3 to the Court’s bar date order dated July 1, 2019 [Dkt. No. 2806], the Subrogation
                                            10   Claimants were required to submit detailed information on the “Attachment 1s” to support their
                                            11   proofs of claim by November 21, 2019, 30 days after the Bar Date. The TCC’s financial consultants
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW




                                                 have been able to determine, as a preliminary manner, that of the 59,877 records included in the
                           SAN FRANCISCO




                                            13   Subrogation Claims, 27,993 have unique IDs that correspond to records that can be found in Prime
                                            14   Clerk. Id. at ¶ 16. This indicates that potentially $10.8 billion or more of the Subrogation
                                            15   Claimants’ claims correspond on a claim-by-claim basis to individual wildfire claims filed against
                                            16   the Debtors and thus are subject to mandatory subordination under California law. See id. It
                                            17   appears that the Debtors have failed to undertake any analysis on this issue. Id. at ¶ 7.
                                            18          In support of the Debtors’ original motion to approve the Settlement [Dkt. No. 3992]
                                            19   (“Motion”), the Debtors submitted the Declaration of Jason P. Wells [Dkt. No. 3993] (“Wells
                                            20   Declaration”), which stated that “[t]he aggregate amount of Subrogation Claims that may be
                                            21   asserted in these Chapter 11 Cases are likely in excess of $20 billion,” and does not contain an
                                            22   analysis of whether any of those claims are subject to California’s subordination law. Mr. Wells
                                            23   did not set forth any evidence showing that these claims were actually filed.
                                            24          The TCC objected to the Motion [Dkt. No. 4232], arguing on page 21 that the Wells
                                            25   Declaration did not provide any fact specific analysis of the Rule 9019 factors. The Adventist
                                            26   Claimants, in their opposition to the Motion [Dkt. No. 4239], argued on page 4 that the Wells
                                            27   Declaration lacks evidence to demonstrate personal knowledge of the facts, and that no evidence
                                            28   was presented to show the amount of current claims. These objections remain unresolved.

                                                                                                   -4-
                                           Case: 19-30088      Doc# 4955       Filed: 12/03/19     Entered: 12/03/19 12:18:12       Page 5 of
                                                                                            6
                                             1                                            CONCLUSION
                                             2          Wherefore, for all of the reasons argued herein and in the TCC’s oppositions to the 9019
                                             3   Motion, the TCC respectfully requests that this Court deny the Motion. If the Court approves the
                                             4   Motion, the TCC requests that the Court certify the decision to the Ninth Circuit.
                                             5

                                             6   Dated: December 3, 2019                       BAKER & HOSTETLER LLP
                                             7                                                 By:    /s/ Robert A. Julian
                                                                                                       Robert A. Julian
                                             8
                                                                                               Counsel to the Official Committee of Tort Claimants
                                             9
                                            10

                                            11
B AKER & H OSTE TLER LLP




                                            12
   A TTORNEYS AT L AW
                           SAN FRANCISCO




                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19
                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                                -5-
                                           Case: 19-30088     Doc# 4955      Filed: 12/03/19     Entered: 12/03/19 12:18:12       Page 6 of
                                                                                          6
